Exhibit 99.1 Towerstream Reports Third Quarter 2014 Results MIDDLETOWN, R.I., November 1 0 , 2014 – Towerstream Corporation (NASDAQ: TWER) (the “Company”), a leading 4G and Small Cell Rooftop Tower company, announced results for the third quarter ended September 30, 2014. Third Quarter Operating Highlights HetNets Tower Corporation Subsidiary ● Revenues increased to $0.8 million in the third quarter 2014 compared to $0.5 million in the third quarter 2013. ● Expanded Wi-Fi locations for large cable company customer by approximately 20% over the twelve months ended September 30, 2014. Towerstream Corporation ● Total customer average revenue per user (“ARPU”) totaled $769 during the third quarter 2014 as compared to $760 for the second quarter 2014 and $747 for the third quarter 2013. ● ARPU of new customers totaled $651 during the third quarter 2014 as compared to $626 for the second quarter 2014 and $648 for the third quarter 2013. ● Customer churn for the third quarter 2014 was 1.69% compared to 1.71% for the second quarter 2014 and the third quarter 2013. ● New Cogent-like offering of 100 Mbps for $699 continues to gain traction with 22 customer installations and 17 buildings lit. ● Completed a $35 million debt financing in October 2014. Management Comments "We are seeing increased activity in the densification of networks in major urban markets where our robust fixed wireless backhaul network provides us with a unique advantage over competing solutions" stated Jeff Thompson, President and Chief Executive Officer. "Carriers are now physically evaluating our rooftop locations for potential initial deployments and we believe the FCC’s newly issued new order, designed to streamline the regulatory process, will accelerate the deployment of small cell infrastructure." "Our recently completed debt financing provides us with the capital needed to support the strategic growth objectives for our fixed wireless and shared wireless businesses" stated Joseph Hernon, Chief Financial Officer. "We have expanded the number of buildings powered with our 100 megabyte offering and are visiting potential locations for a second sales center designed to re-ignite growth in our fixed wireless segment." 1 of 12 Selected Financial Data and Key Operating Metrics (All dollars are in thousands except ARPU) (Unaudited) Three months ended 9 /30/2014 6 /3 0 /2014 9 /30/2013 Revenues $ $ $ Gross margin Consolidated 25 % 26 % 35 % Fixed wireless 65 % 65 % 68 % Capital expenditures Fixed wireless $ $ $ Shared wireless infrastructure Corporate 22 Churn rate (1) % % % ARPU (1) $ $ $ ARPU of new customers (1) Cash and cash equivalents See Non-GAAP Measures below for the definitions of Churn, ARPU and ARPU of new customers. Consolidated Statement of Operations (Unaudited) (All dollars are in thousands except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ $ $ 24,946 $ Operating Expenses Cost of revenues 6,211 18,169 Depreciation and amortization 3,318 10,295 Customer support 1,244 3,563 Sales and marketing 1,353 4,174 General and administrative 2,382 7,726 Total Operating Expenses 14,508 43,927 Operating Loss ) Other Income/(Expense) Gain on business acquisition - - - Interest expense, net ) Other income (expense), net (4 ) (3 ) ) ) Total Other Income/(Expense) Net Loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted 66,644 66,521 2 of 12 Statement of Operations - Segment Basis (Unaudited) Three Months Ended September 30, 2014 Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ 794 $ - $ ) $ 8,302 Operating Expenses Cost of revenues 2,632 3,610 15 ) 6,211 Depreciation and amortization 1,981 1,014 323 - 3,318 Customer support 342 147 755 - 1,244 Sales and marketing 1,239 38 76 - 1,353 General and administrative 64 163 2,155 - 2,382 Total Operating Expenses 4,972 3,324 ) 14,508 Operating Income (Loss) $ $ ) $ ) $ - $ ) Non-cash expenses (a) 1,084 501 - 3,681 Adjusted EBITDA (b) 3,392 ) ) - ) Less: Capital expenditures 1,154 590 22 - 1,766 Net Cash Flow (b) $ $ ) $ ) $ - $ ) Three Months Ended September 30, 2013 Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues 23 ) Depreciation and amortization - Customer support - Sales and marketing 81 82 - General and administrative - Total Operating Expenses ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Non
